ORDER

PER CURIAM.
Alan F. Casey appeals from the judgment entered against him and in favor of Ingrid B. Bremer in her suit to enforce a decree of dissolution of marriage. Casey argues that the court erred in awarding Bremer money pursuant to a term in a decree of dissolution and separation agreement that was vague and indefinite; in awarding interest to Bremer; and in awarding Bremer attorneys’ fees.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for our decision. *215The judgment is affirmed pursuant to Rule 84.16(b).